DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to correspondence filed 27 January 2020 in reference to application 16/773,083.  Claims 1-10 are pending and have been examined.

Response to Amendment
The preliminary amendment filed 10 April 2010 has been accepted and considered in this office action.  Claims 1-10 have been amended and claims 11-12 cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mistica et al. (US PAP 2018/0358021) in view of Weldemariam et al. (US PAP 2020/0114207).

Consider claim 1, Mistica teaches a method for delivering customized physical and mental health routines and recommendations to a plurality of users (abstract): 
employing an artificial intelligence agent running on said server to interactively engage (0034, dialog management performs dialog with user) and guide each of said users to verbally complete respective user profiles by generating voice inquiries and recording respective user voice responses (0018-19, 0039, dialog system may query user for contextual information and user attributes to store) to verbally obtain personal information including at least the user's physical attributes, personal data, physical condition, and symptoms (0014-15, 0026, 0032, context information solicited by dialog system may include age, weight, fitness goals, feelings of dehydration etc.), 
said artificial intelligence agent interactively guiding, evaluating and modifying said engagements based on said respective user responses to interactively assess each respective user's individual needs and symptoms (0015, 0032, 0039 interpreting data to generate instructions to user such as slow down etc); 
storing said user profiles including said personal information in said user accounts in a database in communication with said server (0026, biometric database); 
employing said artificial intelligence agent to evaluate said user profiles and said personal information, and to develop customized health routines for each of said users (0015, 0032, 0039 interpreting data to generate instructions to user such as slow down etc and using stored context and historical data); 
employing said artificial intelligence agent to generate verbal interactive prompts based on said customized health routines (0015, 0032, 0039 interpreting data to generate instructions to user such as slow down etc); 
delivering said verbal interactive prompts to each of said respective users through said plurality of voice activated personal assistant devices (0019, 0015, 0032, 0039 interpreting data to generate instructions to user such as slow down etc through speaker);
periodically monitoring the users progress by interactively prompting each of said users to respond to verbal feedback inquiries and recording users verbal feedback responses (0031, asking how the user is doing etc); 
storing said users verbal feedback responses (0031, adding response to contextual data store); and 2Appl. No. 16773083
employing said artificial intelligence agent to evaluate said users verbal feedback responses, to adapt said respective users customized health routines, to generate new verbal interactive prompts and interactively deliver said new verbal interactive prompts to each of said respective users through said plurality of voice activated personal assistant devices (0015, 0032, 0039 interpreting data to generate instructions to user such as slow down etc based on new user context).
Mistica does not specifically teach
establishing a plurality of user accounts; 
establishing user interactions with a server via a plurality of voice activated personal assistant devices in communication with said server; 
performing the claimed artificial intelligence processing on the server.
In the same field of interactive exercise, Weldemariam teaches 
establishing a plurality of user accounts (0024-27, , 0034, 0043, 0055, establishing user accounts and profiles, may be multiple accounts); 
establishing user interactions with a server via a plurality of voice activated personal assistant devices in communication with said server (0020, cloud-based system, figure 4, 0075, servers in communication with local computing devices); 
performing the claimed artificial intelligence processing on the server (0020, cloud-based system, figure 4, 0075, servers in communication with local computing devices).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to use multiple user accounts and client server system as taught by Weldemariam in the system of Mistica in order to allow multiple users to share common processing resources and thus lower the local processing costs to end users.

Consider claim 2, Mistica taches the method of claim 1, wherein said artificial intelligence agent requests verbal feedback from said users as said user is guided through each health routine, said feedback employed by an artificial intelligence agent to create a modified routine based on said verbal feedback (0031, asking how the user is doing etc, using response to add to context to determine feedback to user).

Allowable Subject Matter
Claims 3-10 are allowed.  The following is an examiner’s statement of reasons for allowance: 

Consider claim 3, Mistica teaches a method for delivering customized physical and mental health routines and recommendations to a plurality of users (abstract): 
employing an artificial intelligence agent running on said server to interactively engage (0034, dialog management performs dialog with user) and guide each of said users to verbally complete respective user profiles by generating voice inquiries and recording respective user voice responses (0018-19, 0039, dialog system may query user for contextual information and user attributes to store) to verbally obtain personal information including at least the user's physical attributes, personal data, physical condition, and symptoms (0014-15, 0026, 0032, context information solicited by dialog system may include age, weight, fitness goals, feelings of dehydration etc.), 
said artificial intelligence agent interactively guiding, evaluating and modifying said engagements based on said respective user responses to interactively assess each respective user's individual needs and symptoms (0015, 0032, 0039 interpreting data to generate instructions to user such as slow down etc); 
storing said user profiles including said personal information in said user accounts in a database in communication with said server (0026, biometric database); 
employing said artificial intelligence agent to evaluate said user profiles and said personal information, and to develop customized health routines for each of said users (0015, 0032, 0039 interpreting data to generate instructions to user such as slow down etc and using stored context and historical data); 
employing said artificial intelligence agent to generate verbal interactive prompts based on said customized health routines (0015, 0032, 0039 interpreting data to generate instructions to user such as slow down etc); 
delivering said verbal interactive prompts to each of said respective users through said plurality of voice activated personal assistant devices (0019, 0015, 0032, 0039 interpreting data to generate instructions to user such as slow down etc through speaker);
periodically monitoring the users progress by interactively prompting each of said users to respond to verbal feedback inquiries and recording users verbal feedback responses (0031, asking how the user is doing etc); 
storing said users verbal feedback responses (0031, adding response to contextual data store); and 2Appl. No. 16773083
employing said artificial intelligence agent to evaluate said users verbal feedback responses, to adapt said respective users customized health routines, to generate new verbal interactive prompts and interactively deliver said new verbal interactive prompts to each of said respective users through said plurality of voice activated personal assistant devices (0015, 0032, 0039 interpreting data to generate instructions to user such as slow down etc based on new user context).
Mistica does not specifically teach
establishing a plurality of user accounts; 
establishing user interactions with a server via a plurality of voice activated personal assistant devices in communication with said server; 
performing the claimed artificial intelligence processing on the server.
In the same field of interactive exercise, Weldemariam teaches 
establishing a plurality of user accounts (0024-27, , 0034, 0043, 0055, establishing user accounts and profiles, may be multiple accounts); 
establishing user interactions with a server via a plurality of voice activated personal assistant devices in communication with said server (0020, cloud-based system, figure 4, 0075, servers in communication with local computing devices); 
performing the claimed artificial intelligence processing on the server (0020, cloud-based system, figure 4, 0075, servers in communication with local computing devices).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to use multiple user accounts and client server system as taught by Weldemariam in the system of Mistica in order to allow multiple users to share common processing resources and thus lower the local processing costs to end users.
However the prior art of record does not specifically teach that the user profiles include anatomical posture, and “wherein said step of obtaining information regarding anatomical posture comprises the step of providing a plurality of electronic cameras in communication with said server, and receiving, through said plurality of voice activated personal assistant devices, verbal prompts to generate respective sets of postural images of said users bodies, said artificial intelligence agent evaluating said images to further assist in generating said customized health protocols” when combined with each and every other limitation of the claim.  Therefore claim 3 is allowable.

Claims 4-6 depend on and further limit claim 3 and therefore are allowable as well.

Consider claim 7, Mistica teaches a method for delivering customized physical and mental health routines and recommendations to a plurality of users (abstract): 
employing an artificial intelligence agent running on said server to interactively engage (0034, dialog management performs dialog with user) and guide each of said users to verbally complete respective user profiles by generating voice inquiries and recording respective user voice responses (0018-19, 0039, dialog system may query user for contextual information and user attributes to store) to verbally obtain personal information including at least the user's physical attributes, personal data, physical condition, and symptoms (0014-15, 0026, 0032, context information solicited by dialog system may include age, weight, fitness goals, feelings of dehydration etc.), 
said artificial intelligence agent interactively guiding, evaluating and modifying said engagements based on said respective user responses to interactively assess each respective user's individual needs and symptoms (0015, 0032, 0039 interpreting data to generate instructions to user such as slow down etc); 
storing said user profiles including said personal information in said user accounts in a database in communication with said server (0026, biometric database); 
employing said artificial intelligence agent to evaluate said user profiles and said personal information, and to develop customized health routines for each of said users (0015, 0032, 0039 interpreting data to generate instructions to user such as slow down etc and using stored context and historical data); 
employing said artificial intelligence agent to generate verbal interactive prompts based on said customized health routines (0015, 0032, 0039 interpreting data to generate instructions to user such as slow down etc); 
delivering said verbal interactive prompts to each of said respective users through said plurality of voice activated personal assistant devices (0019, 0015, 0032, 0039 interpreting data to generate instructions to user such as slow down etc through speaker);
periodically monitoring the users progress by interactively prompting each of said users to respond to verbal feedback inquiries and recording users verbal feedback responses (0031, asking how the user is doing etc); 
storing said users verbal feedback responses (0031, adding response to contextual data store); and 2Appl. No. 16773083
employing said artificial intelligence agent to evaluate said users verbal feedback responses, to adapt said respective users customized health routines, to generate new verbal interactive prompts and interactively deliver said new verbal interactive prompts to each of said respective users through said plurality of voice activated personal assistant devices (0015, 0032, 0039 interpreting data to generate instructions to user such as slow down etc based on new user context).
Mistica does not specifically teach
establishing a plurality of user accounts; 
establishing user interactions with a server via a plurality of voice activated personal assistant devices in communication with said server; 
performing the claimed artificial intelligence processing on the server.
In the same field of interactive exercise, Weldemariam teaches 
establishing a plurality of user accounts (0024-27, , 0034, 0043, 0055, establishing user accounts and profiles, may be multiple accounts); 
establishing user interactions with a server via a plurality of voice activated personal assistant devices in communication with said server (0020, cloud-based system, figure 4, 0075, servers in communication with local computing devices); 
performing the claimed artificial intelligence processing on the server (0020, cloud-based system, figure 4, 0075, servers in communication with local computing devices).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to use multiple user accounts and client server system as taught by Weldemariam in the system of Mistica in order to allow multiple users to share common processing resources and thus lower the local processing costs to end users.
However the prior art of record does not specifically teach that the user profiles include anatomical posture, and “wherein the step of obtaining personal information further comprises the steps of: providing a plurality of electronic video cameras in communication with said server, and receiving, through said voice activated personal assistant, verbal prompts to generate respective sets of gait videos of said respective users in motion, said artificial intelligence agent evaluating said gait videos to further assist in generating said customized health routines” when combined with each and every other limitation of the claim.  Therefore claim 7 is allowable.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 8-10 depend on and further limit claim 7 and therefore are allowable as well.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 2007/0179816 discusses collecting posture photos but they are manually uploaded by the user and not collected during an interactive dialog by cameras connected to the server.  2018/0137250 teaches diagnosing and treating symptoms via a dialog.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS C GODBOLD whose telephone number is (571)270-1451. The examiner can normally be reached 6:30am-5pm Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571)272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS GODBOLD
Examiner
Art Unit 2655



/DOUGLAS GODBOLD/
 Primary Examiner, Art Unit 2655